Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2, 7, 10, 11, 16 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,972,658. This is a statutory double patenting rejection.

Present Application
U.S. Patent 11,003,410
1, 10 & 19. A system comprising:

a first head-mounted device (HMD) of a first user;

a second HMD of a second user; and

a non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors cause the one or more processors to: 


receive sensor data from the first HMD;

determine, using the sensor data, one or more user inputs performed by the first user to interact with a first virtual display;













provide the graphical annotation for presentation by the first HMD as overlaid on the first virtual display to the first user;

determine that the first user is associated with the first virtual display;

determine that a second user is associated with a second virtual display;



determine that the second virtual display is paired to the first virtual display at least by determining that the first user and the second user are participating in a same activity; and

provide the graphical annotation for presentation by the second HMD as overlaid on the second virtual display to the second user.




2 & 11.  determining a gaze direction of the first user using orientation of a head of the first user and orientation of a pupil of the first user; and

determining that the gaze direction of the first user is directed toward the first virtual display.



7 & 16.  determining that the one or more user inputs includes a voice command; and


determining a transcript of the voice command, wherein the graphical annotation is generated using the transcript.



a first head-mounted device (HMD) of a first user; 

a second HMD of a second user; and 

a non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors cause the one or more processors to perform steps including: 

receiving sensor data from the first HMD; 

determining, using the sensor data, one or more user inputs performed by the first user; (wherein the office considers received sensor data from the first HMD for which the first user is using necessarily discloses the first user is interacting with the first display and wherein, since Hara (2003/0025849) discloses the convention for HMD’s is to display virtual images via a virtual display [0025] “In a display device for causing an observer to observe a magnified virtual image as in the conventional HMD”, the office considers the patent’s HMD as disclosing the first display is a virtual display)



providing the graphical annotation for presentation by the first HMD as overlaid on the first display to the first user; 

determining that the first user is associated with the first display; 

determining that the second user is associated with a second display of a second computing device different than the first HMD and the second HMD;

determining that the second display is paired to the first display at least by determining that the first user and the second user are participating in a same activity; and

providing the graphical annotation for presentation by the second HMD as overlaid on the second display to the second user.




2. determining a field of view of the first user using the first gaze direction; and


determining that the field of view includes the first display.



7. determining that the one or more user inputs performed by the first user includes a voice command; and

determining a transcript of the voice command, wherein the graphical annotation is generated using the transcript.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 8, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,003,410 in view of Mardanbegi (2016/0283455). 

With regard to claims 3 and 12, The office finds no specific disclosure in US Patent 11,003,410 wherein the system is configured for determining a plane of the first virtual display; and tracking movement of the gaze direction while the gaze direction intersects the plane of the first virtual display, wherein the graphical annotation is generated using the movement of the gaze direction.  Mardanbegi discloses determining a plane of the first virtual display ([0086] “… the local device 106-1 captures (710) the scene and displays it to the use …” wherein the office considers Mardanbegi’s displaying of the captured scene necessarily discloses a determined plane the display in on); and tracking movement of the gaze direction while the gaze direction intersects the plane of the first virtual display ([0086] “… the gaze annotation system 100 can superimpose the user's gaze onto the captured image …” wherein the office considers Mardanbegi’s superimposing of the user’s gaze as necessarily disclosing tracking 
		The office finds combining US Patent 11,003,410 and Mardanbegi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds US Patent 11,003,410 discloses a HMD system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Mardanbegi also discloses a HMD system, a "comparable" device, which has been improved by determining a plane of the first virtual display; and tracking movement of the gaze direction while the gaze direction intersects the plane of the first virtual display, wherein the graphical annotation is generated using the movement of the gaze direction.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Mardanbegi's known technique of determining a plane of the first virtual display; and tracking movement of the gaze direction while the gaze direction intersects the plane of the first virtual display, wherein the graphical annotation is generated using the movement of the gaze direction in the same way in US Patent 11,003,410.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same 

With regard to claims 4 and 13, the office finds no specific disclosure in US Patent 11,003,410 wherein responsive to determining that the gaze direction intersects the plane of the first virtual display, updating the first virtual display to indicate to the first user that the first virtual display is selected for control by the first user.  Mardanbegi discloses responsive to determining that the gaze direction intersects the plane of the first virtual display, updating the first virtual display to indicate to the first user that the first virtual display is selected for control by the first user ([0086] “… the local device 106-1 captures (710) the scene and displays it to the user. The user decides where to add an annotation by fixating on a point in the image. The gaze tracking device 108-1 detects the point-of-regard and communicates it to the computing device 106-1. When the computing device 106-1 receives the estimated point-of-regard, and its location is used as a hotspot for the annotation. The hotspot is visualized as an annotation anchor that is inserted into the image”).
		The office finds combining US Patent 11,003,410 and Mardanbegi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds US Patent 11,003,410 discloses a HMD system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Mardanbegi also discloses a HMD system, a "comparable" device, which has been improved by responsive to determining that the gaze direction intersects the plane of the first virtual 

With regard to claims 8 and 17, the office finds no specific disclosure in US Patent 11,003,410 wherein the system is configured for determining that the second virtual display is paired to the first virtual display further by determining that the first user and the second user are located within a threshold distance from each other.  Mardanbegi discloses determining that the second virtual display is paired to the first virtual display further by determining that the first user and the second user are located within a threshold distance from each other ([0037] “… the region below the dashed line, which is referred to in some instances as “remote,” includes the devices used and/or controlled by one or more remote users 112 to view, consume or interact with the images and other information provided by the local users 102 and/or devices”).
.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,003,410 in view of Maciocci (2013/0335303). 

With regard to claims 6 and 15, the office finds no specific disclosure in US Patent 11,003,410 wherein the one or more user inputs includes gaze direction, hand motion, and finger gesture.  Maciocci discloses the one or more user inputs includes gaze direction, hand motion, and finger gesture ([0056] “… an HMD may include eye tracking (or "gaze" tracking) that can be used in combination with finger and/or hand tracking”). 
		The office finds combining US Patent 11,003,410 and Maciocci would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds US Patent 11,003,410 discloses a HMD system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Maciocci also discloses a HMD system, a "comparable" device, which has been improved by including gaze direction, hand motion, and finger gesture in the one or more user inputs.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Maciocci's known technique of including gaze direction, hand motion, and finger gesture in the one or more user inputs in the same way in US Patent 11,003,410.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in US Patent 11,003,410 and Maciocci, the combination would, therefore, yield predictable results.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,003,410 in view of Godor (2010/0232340). 

With regard to claims 9 and 18, the office finds no specific disclosure in US Patent 11,003,410 wherein the system is configured responsive to determining that the first virtual display has different dimensions than the second virtual display, performing one or more transformations to modify the graphical annotation presented to the second user.  Godor discloses the system is configured responsive to determining that the first virtual display has different dimensions than the second virtual display, performing one or more transformations to modify the graphical annotation presented to the second user ([0004] “… layered media allows the network to handle a number of heterogeneous receivers in the same session having, e.g., different display sizes”).
		The office finds combining US Patent 11,003,410 and Godor would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds US Patent 11,003,410 discloses a multiple user system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Godor also discloses a multiple user system, a "comparable" device, which has been improved by determining that the first virtual display has different dimensions than the second virtual display and performing one or more transformations to modify the graphical annotation presented to the second user.  The office further finds that because the present .


Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,003,410 in view of Kim (2016/0301791). 

With regard to claims 5, 14 and 20, the office finds no specific disclosure in US Patent 11,003,410 wherein the system is configured to map each of the one or more user inputs to one of a plurality of device controls associated with a physical input device, wherein the graphical annotation is generated using the plurality of device controls, and wherein the one or more user inputs do not require the first user to touch the physical input device.  Kim discloses the system is configured to map each of the one or more user inputs to one of a plurality of device controls associated with a physical input device, wherein the graphical annotation is generated using the plurality 
		The office finds combining US Patent 11,003,410 and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds US Patent 11,003,410 discloses a system of electronic devices, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses a system of electronic devices, a "comparable" device, which has been improved by mapping each of the one or more user inputs to one of a plurality of device controls associated with a physical input device, wherein the graphical annotation is generated using the plurality of device controls, and wherein the one or more user inputs do not require the first user to touch the physical input device.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kim's known technique of mapping each of the one or more user inputs to one of a plurality of device controls associated with a physical input device, wherein the graphical annotation is generated 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622